                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

 KAREEM ABDULLAH KIRK,                 )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               3:20-cv-00675-MR
                                       )
                 vs.                   )
                                       )
 CRAIG STEVENSON DAVIS, et al.,        )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 26, 2021 Order.

                                               April 27, 2021




         Case 3:20-cv-00675-MR Document 21 Filed 04/27/21 Page 1 of 1
